Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 1 of 21 Page ID #9965




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF ILLINOIS


LILIYA TURUBCHUK, et al.,                              )
                                                       )
                           Plaintiffs,                 )
                                                       )
                  v.                                   )        Case No. 3:12-cv-00594-JES
                                                       )
SOUTHERN ILLINOIS ASPHALT                              )
COMPANY, INC.,                                         )
                                                       )
                           Defendant.                  )


                                          ORDER & OPINION
         This matter is now before the Court 1 on Defendant Southern Illinois Asphalt Company’s

Motion (Doc. 469) to Dismiss for Failure to State a Claim, Plaintiffs’ Response (Doc. 472)

thereto, and Defendant’s Reply (Doc. 473). For the reasons set forth below, Defendant’s Motion

(Doc. 469) is granted, and this action is dismissed with prejudice.

                                                  BACKGROUND

         This matter comes before the Court upon remand from the United States Court of

Appeals for the Seventh Circuit. Turubchuk v. S. Ill. Asphalt Co., Inc., 958 F.3d 541 (7th Cir.

2020). Following the remand, Plaintiffs filed a Third Amended Complaint (“TAC”) asserting

eight state law claims. See generally Doc. 463. Defendant, Southern Illinois Asphalt Company

(“SIAC”), filed the instant Motion to Dismiss, arguing that Plaintiffs fail to state a claim for

negligent misrepresentation under Illinois law and Plaintiffs should not be able to revive other,

previously dismissed causes of action or add new claims to the suit at this stage of the litigation.

See generally Doc. 469. These issues have been fully briefed, but a thorough summary of the


1
 District Judge James E. Shadid, of the Central District of Illinois, sitting by designation. See Doc. 458; 28 U.S.C. §
292(b).

                                                           1
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 2 of 21 Page ID #9966




prior district court and appellate proceedings is necessary prior to detailing the parties’ positions

and addressing their arguments.

(1) The Underlying Lawsuit

       The genesis of this case arose out of a vehicle accident in Southern Illinois. On August

21, 2005, six members of the Turubchuk family were traveling across the United States to attend

a funeral on the East Coast when their van slipped off the steep edge of the roadway and crashed

violently. Aleksey Turubchuk died from the accident and the others suffered significant injuries.

Turubchuk, 958 F.3d at 545.

       The location where the accident occurred was in a construction zone. E.T. Simonds

Construction Company (“ETS”) and SIAC had formed a joint venture to perform the repaving

work for the State of Illinois. In March of 2007, Plaintiffs—through their attorney, Komron

Allahyari—filed a lawsuit in the Southern District of Illinois against ETS and SIAC alleging the

Defendants’ negligence caused the crash. Shortly after the litigation was initiated, Allahyari

spoke with Defendants’ attorney, Richard Green. Plaintiffs allege that Green informed Allahyari

the two companies were operating as a joint venture and were insured under a $1 million liability

insurance policy. Either prior to or after the call, Allahyari sent a 30-day time-limited settlement

demand to Green. Around the same time, Green sent Allahyari Defendants’ initial disclosures

pursuant to Federal Rule of Civil Procedure 26. In his initial Rule 26 disclosure, Green disclosed

the joint venture’s $1 million policy but did not list any policy of insurance for the individual

companies. Id.

       ETS and SIAC agreed to the settlement and Plaintiffs signed a release of all claims

against Defendants individually and as a joint venture. Also included in the release was a “non-

reliance clause” whereby the Plaintiffs agreed they were not relying on any statements by the



                                                  2
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 3 of 21 Page ID #9967




parties’ attorneys. The lawsuit was eventually dismissed after the Court approved the settlement

agreement in February 2008. Id. at 545–46.

(2) The Second Lawsuit

       At some point after the conclusion of the first lawsuit, Plaintiffs learned ETS and SIAC

carried their own separate liability policies providing potential coverage for nearly $60 million.

In 2012, Plaintiffs filed this action, alleging intentional misrepresentation, negligent

misrepresentation, fraudulent concealment, and constructive fraud, among other claims. See

Docs. 2, 30. The gist of Plaintiffs’ complaint was that Defendants concealed the actual available

insurance coverage when attorney Green stated in his initial Rule 26 disclosure that the joint

venture had a single $1 million liability insurance policy and that he should have disclosed the

companies’ individual policies as well. Had he done so, Plaintiffs allege, attorney Allahyari

would not have demanded only $1 million or he would have withdrawn the demand letter.

Turubchuk, 958 F.3d at 545–46.

       Over the course of the next seven years, the parties made numerous motions and the

district court made numerous rulings. When confronted with cross motions for summary

judgment, the district court granted Plaintiffs’ motion in part and found as a matter of law that:

(1) Defendants’ failure to identify and provide their individual insurance policies with their initial

disclosures or at any time before settlement violated Fed. R. Civ. P. 26, and that the undisclosed

policies would have afforded coverage for Plaintiffs’ claims; and (2) no joint venture agreement

existed between the construction companies based on the court’s reading of that agreement. Id. at

546. At that time, the district court found material disputes of fact regarding the negligent




                                                  3
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 4 of 21 Page ID #9968




misrepresentation claim.2 Specifically, the court found factual disputes regarding whether

Defendants intended to induce Plaintiffs to settle, whether Plaintiffs relied on Defendants’

misrepresentations, whether such reliance was justifiable, and the existence and extent of

damages. The court also found the release in the settlement agreement did not bar Plaintiffs’

claims. Id. at 546.

         With respect to the joint venture, the court ultimately decided a joint venture did not exist

between ETS and SIAC under Illinois law and therefore the joint venture exclusions in

Defendants’ individual insurance policies were inapplicable to the claims raised by Plaintiffs in

the first suit. Id.

         Two experts were at issue in this case. Defendants retained Patrick Murphy, a retired

federal judge with 16 years of experience as a federal district judge and 25 years of experience in

private practice. Plaintiffs recruited Allahyari, their counsel in the first lawsuit. He had practiced

law for 20 years before resigning in lieu of disbarment for acts of dishonesty, fraud, deceit, or

misrepresentation. Both experts offered opinions relying on the same information. Id. at 554–55.

Murphy opined on Defendants’ potential liability and the settlement value in the underlying case;

Allahyari opined on Green’s state of mind when he disclosed the $1 million policy. The district

court eventually excluded Murphy from testifying at all. Allahyari, on the other hand, was




2
 Much of the discussion in this case focuses on the negligent misrepresentation claim because Plaintiffs voluntarily
dismissed their other causes of action on the eve of trial, electing to proceed to a jury trial only on that one claim.
The elements of a negligent misrepresentation claim in Illinois are:
        (1) a false statement of material fact,
        (2) carelessness or negligence in ascertaining the truth of the statement by the party making it,
        (3) an intention to induce the other party to act,
        (4) action by the other party in reliance on the truth of the statements,
        (5) damage to the other party resulting from such reliance, and
        (6) a duty on the party making the statement to communicate accurate information.
Turubchuk v. S. Illinois Asphalt Co., Inc., 958 F.3d 541, 547 (7th Cir. 2020) (citing First Midwest Bank, N.A. v.
Stewart Title Guar. Co., 218 Ill.2d 326, 300 Ill.Dec. 69, 843 N.E.2d 327, 332 (2006)).

                                                          4
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 5 of 21 Page ID #9969




allowed to speculate on Green’s state of mind. Cf. Fed. R. Evid. 602. Further, Defendants were

prohibited from questioning his credibility or qualifications. Cf. Fed. R. Evid. 702.

         Other rulings the district court made in limine included excluding evidence: (1) relating

to the facts of the accident and Defendants’ liability in the underlying case based on a lack of

relevance to the settlement of the underlying case or to Plaintiffs’ damages in this litigation; (2)

that Allahyari had resigned his law license in lieu of disbarment for acts of dishonesty, fraud,

deceit, or misrepresentation; (3) that Allahyari’s actions in the first suit violated an attorney’s

standard of care or were unreasonable; and (4) that Green acted reasonably in the underlying

case. 3 Id. at 547.

         The case proceeded to trial on the negligent misrepresentation claim with all but the

issues of inducement and damages already decided as a matter of law by the court. On the first

day of trial, ETS settled with Plaintiffs and are no longer a party to this litigation. There were

two witnesses at trial. Allahyari testified in person and portions of Green’s deposition were read

to the jury. The focus of the testimony centered on the interactions between Green and Allahyari

shortly after the complaint was filed in the first suit. Allahyari claimed Green called him the day

before he made the $1 million demand; Green said the call came after. Allahyari testified he

made the demand based off Green’s representations in the phone call (and later the Rule 26

disclosures) that only $1 million was available in insurance coverage, and that he would have

demanded more if the additional policies had been disclosed. Green stated he was retained to

represent the joint venture, the phone call took place after he received the demand letter,

Allahyari was adamant that Plaintiffs wanted $1 million within 30 days, and Allahyari never

asked if the individual companies had separate insurance policies. Further, Green stated he was


3
 The district court later ruled Green failed to make a reasonable inquiry into the existence of all potentially
applicable insurance policies. Id. at 547.

                                                           5
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 6 of 21 Page ID #9970




unaware of other insurance policies and, given the quick policy-limits demand, he did not make

additional inquiries about other insurance because Defendants accepted Plaintiffs’ settlement

demand. Id. at 548.

       The jury returned a verdict in the amount Allahyari claimed was the real value of the

underlying lawsuit, $8,169,512.84. The district court denied Defendants’ post-trial motions and

Defendants subsequently appealed. Id.

(3) The Appeal

       The Seventh Circuit found the district court committed numerous errors over the course

of the litigation. Each is summarized below.

       (a) Negligent Misrepresentation Claim Based on Rule 26

               (i) Duty

       At trial, Plaintiffs proceeded on a theory that Rule 26 of the Federal Rules of Civil

Procedure imposed a duty on Green to communicate accurate information. On this issue the

Seventh Circuit began its analysis by remarking on the dearth of case law imposing a duty of

care based on a Federal Rule of Civil Procedure. “No authority establishes the federal rules as a

predicate for a state law negligence claim. Rather, the rules themselves speak to their

violation, see, e.g., FED. R. CIV. P. 11, 26(g), and 37, or a statute does so by implication. See 28

U.S.C. § 1927. Violation of the federal rules has not been policed by permitting them to serve as

the duty component of a state law negligence claim.” Id. at 549.

       Next, the Seventh Circuit noted that existing authority tended to undermine Plaintiffs’

argument regarding the duty element of their negligent misrepresentation claim. See Living

Designs, Inc. v. E.I. Dupont de Nemours and Co., 431 F.3d 353 (9th Cir. 2005), cert. denied, 547

U.S. 1192 (2006) (holding that the Federal Rules of Civil Procedure do not create duties on



                                                 6
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 7 of 21 Page ID #9971




which an opposing party may base a negligence claim); Roppo v. Travelers Comm. Ins. Co., 869

F.3d 568 (7th Cir. 2017) (finding, in the context of a negligent misrepresentation claim based on

a failure to respond to an interrogatory, that the duty of care runs from attorney to client and only

to third parties when an attorney is hired for that specific purpose). Applying Living Designs and

Roppo, the Seventh Circuit found “it was legal error for the district court in the second lawsuit to

allow plaintiffs’ negligence claim to proceed when it relied on a Federal Rule of Civil Procedure

for a duty of care.” Id. at 550. Finally, although the appellate court noted that the existence of a

duty is a question of law appropriate for resolution by the district court, it noted that in this case

the duty was “rooted in an incorrect source.” Id.

               (ii) Negligence

       The district court also found SIAC was negligent as a matter of law by violating Rule 26

in not identifying its individual insurance policies within its initial disclosures and before

settlement. On this issue, the appellate court reasoned as follows:

       On a negligence claim, the jury usually determines whether a defendant has
       breached a duty. Fulk, 22 F.3d at 125. Drawing all reasonable inferences for the
       nonmovant, the reasonableness of Green’s actions was up for debate. Questions
       remained unanswered on which the jury should have received evidence: What
       policy information was available to Green before he sent the initial disclosures?
       What was the effect of plaintiffs’ time-limited demand, made before discovery had
       begun, on what Green was obligated to disclose and when he did so? Did that time
       limit mean Green could stop working on the case because it had settled? Once
       defendants accepted plaintiffs’ demand, was it reasonable for Green not to make
       further discovery inquiries? By finding negligence as a matter of law, the district
       court precluded Southern Illinois Asphalt’s ability to present evidence on these
       questions and to dispute whether Green acted negligently. The reasonableness of
       Green’s actions was not “undisputed” as the district court concluded.

Turubchuk, 958 F.3d at 551 (concluding the district court abused its discretion by invading the

province of the jury when it resolved factual disputes—like the accuracy of the disclosures and




                                                  7
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 8 of 21 Page ID #9972




the reasonableness of Green’s inquiry—and found the elements of breach and negligence

satisfied as a matter of law).

               (iii) Justifiable Reliance

       The district court’s finding that Plaintiffs justifiably relied upon the initial disclosures as a

matter of law was likewise error.

       The question of justifiable reliance considers what the plaintiffs knew and what
       they could have learned through the exercise of ordinary prudence. Soules v.
       General Motors Corp., 79 Ill.2d 282, 37 Ill.Dec. 597, 402 N.E.2d 599, 601 (1980).
       Under Illinois law, whether reliance is justified is a question of fact that is to be
       viewed in light of the surrounding circumstances. Schrager v. North Community
       Bank, 328 Ill.App.3d 696, 262 Ill.Dec. 916, 767 N.E.2d 376, 387 (2002).

       On the insurance disclosure, in dispute is what plaintiffs could have learned if an
       opportunity existed to discover the truth, such as during civil discovery in the first
       lawsuit. If more or different facts had been discovered, reliance may or may not
       have been justified. The facts found also may impact the application of the “anti-
       reliance” clause in the release, and whether the rule of Adler or of Bauer applies.
       But because the district court decided this issue before trial, whether plaintiffs relied
       on the May 15, 2007 disclosures—and if so whether it was reasonable to do so—
       was never explored. The district court thus abused its discretion by deciding the
       element of justifiable reliance as a matter of law.

Id. at 552.

                       (A) Joint Venture

       As the Seventh Circuit recognized, “[t]he joint venture question was key to this case”

because Plaintiffs’ success in this lawsuit hinged on the availability of additional polices beyond

the previously disclosed $1 million joint venture policy. At summary judgment, the district court

found no joint venture existed between ETS and SIAC despite the existence of the companies’

arrangements and written agreement because evidence regarding the degree of joint

proprietorship and mutual right to exercise control over the enterprise did not meet the legal

requirements for a joint venture. Because no joint venture existed, the district court reasoned, the

joint venture exclusions in the individual Defendants’ insurance policies did not apply. Id. at 552.


                                                  8
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 9 of 21 Page ID #9973




       The district court’s finding that no jointed ventured existed “was ill-fated from the

beginning.” Id. Not only did the parties agree in their pleadings that ETS and SIAC were

operating as a joint venture, but the contract awarded by the State of Illinois to do the repaving

work was to the joint venture; Green was hired on behalf of the joint venture, and Plaintiffs’

demand letter explicitly stated they brought their claims against the joint venture. To reach the

opposite conclusion, the district court disregarded the above evidence and found, based on

certain clauses taken out of context from the joint venture agreement, that the companies did not

exercise sufficient joint control rights over the project. “At the least, whether a joint venture

existed between Southern Illinois Asphalt and E.T. Simonds presented a question of fact, and the

district court erred by prematurely ruling on it as a matter of law.” Id. at 553.

               (iv) Intent to Induce

                       (A) Allahyari

       The only element of the negligent misrepresentation claim to make it to the jury aside

from damages was the intent to induce element. The only evidence offered by Plaintiffs to

support this element was the testimony of Allahyari, who was allowed to opine as to whether

Green’s disclosure of only the $1 million insurance policy was done to induce settlement. On

appeal, the Seventh Circuit found the admission of this evidence amounted to an abuse of

discretion. First, Allahyari’s testimony ran afoul of Federal Rule of Evidence 602, which requires

witnesses to have personal knowledge of the matter. See Fed. R. Evid. 602. Moreover, the court

noted that “[a]ny reliability of this evidence was vitiated by pretrial rulings which incorrectly

cramped what evidence Green could offer about his phone call with Allahyari.” Id. at 554. With

respect to Allahyari’s opinion testimony, the court stated:

       Allahyari also was allowed to testify as an opinion witness, including on this
       element. But the district court improperly excluded evidence concerning


                                                  9
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 10 of 21 Page ID #9974




        Allahyari's credibility, including that he had resigned his law license in lieu of
        disbarment for alleged acts of dishonesty, fraud, deceit, or
        misrepresentation. See FED. R. EVID. 608 (witness’s character for truthfulness or
        untruthfulness). At trial, therefore, the jury heard from an attorney recognized as an
        expert, but who had lost his law license under a cloud and whose qualifications and
        credentials could not be impeached. That attorney was allowed to give evidence on
        another lawyer’s intent whose testimony on the same facts had been incorrectly
        limited. Such circumstances also constituted an abuse of discretion. And because
        Allahyari’s testimony was the only evidence on this element of plaintiffs’ claim, no
        other trial evidence supports the jury’s verdict, which therefore must be reversed.

 Id. at 554.

                       (B) Murphy

        The Seventh Circuit also contrasted the admission of Allahyari’s opinion testimony with

 the exclusion of Murphy’s testimony. After identifying the legal standard for assessing expert

 opinion evidence, the Seventh Circuit concluded that

        Murphy’s report was grounded on more than his word and presented more than a
        bottom line. His updated report plus appendices showed that he reviewed thousands
        of pages of medical records, bills, court filings and decisions, depositions with
        exhibits, reports, and various other pertinent information. His calculations detailed
        this case’s settlement value and the bases for his valuation. He gave the “why”
        underlying his opinions, identifying and explaining five reasons for his settlement
        valuation of the underlying case. He analyzed the counterfactual of how this case
        would have come out if the companies’ individual insurance policies had been
        disclosed and provided coverage. In that alternative scenario, he explained the
        reasons for his conclusions. Murphy’s work was rooted in his 16 years’ experience
        as a federal district judge and 25 years in the private practice of law, including
        handling many insurance and personal injury cases. This effort amply displayed the
        methodology Murphy employed and met the requirements of Rule 702. Cf. Wendler
        & Ezra, P.C. v. Am. Int’l Group, Inc., 521 F.3d 790, 791 (7th Cir. 2008) (ruling
        expert’s ipse dixit conclusion inadmissible when report failed to say what software
        was used, what data was entered, what results were produced, and how alternative
        explanations were ruled out).

        Indeed, the methods Murphy employed in his report did not differ from those of
        Allahyari. They relied on the same information, but Allahyari’s opinions did not
        include the same level of detail as Murphy’s. Allahyari also brought to bear no
        experience as a judge, and 20 years as a lawyer rather than Murphy’s 40 years at
        the bar and 25 years in private practice.




                                                 10
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 11 of 21 Page ID #9975




        While a court need not balance the opinion testimony of one party against the other,
        Allahyari’s inclusion and Murphy’s exclusion displayed a fundamental disparity in
        evidentiary rulings. For a time, by allowing Murphy to supplement his expert
        disclosure the district court recognized this incongruity. But in the end Murphy was
        excluded as a witness, and plaintiffs’ opening statement noted this disparity. Due to
        Murphy’s exclusion, Southern Illinois Asphalt was not allowed to present evidence
        about the value of the underlying case, an extreme consequence. The district court
        could have taken the less drastic step of striking certain opinions, which would have
        permitted the defendant to respond in a meaningful manner, rather than for the jury
        to hear only one side’s opinion on damages.

        Because the methodology Murphy employed met the requirements of Rule 702, the
        district court’s exclusion of his testimony in its entirety “clearly appears arbitrary”
        and was an abuse of discretion. Karum Holdings LLC v. Lowe’s Co., Inc., 895 F.3d
        944, 951 (7th Cir. 2018).

 Id. at 555.

 (4) Conclusion

        In its summation, the Seventh Circuit noted SIAC’s requests for judgment to be entered

 as a matter of law in its favor on Plaintiff’s negligent misrepresentation claim, but declined to do

 so out of an abundance of caution because “[t]he type and number of errors that occurred here

 greatly affected the path that the second lawsuit traveled from its inception.” Id. at 556. The

 Seventh Circuit’s judgment provided that, “due to the number of errors before, during, and after

 the trial of this case, the district court’s judgment is REVERSED, with costs, in its entirety and

 this case is REMANDED for further proceedings consistent with this opinion.” Id.

                                         LEGAL STANDARD

        A motion to dismiss pursuant to Rule 12(b)(6) challenges whether a complaint

 sufficiently states a claim upon which relief may be granted. See Fed. R. Civ. P. 12(b)(6). The

 Court accepts well-pleaded allegations in a complaint as true and draws all permissible

 inferences in favor of the plaintiff. See Bible v. United Student Aid Funds, Inc., 799 F.3d 633, 639

 (7th Cir. 2015). To survive a motion to dismiss, the complaint must describe the claim in



                                                  11
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 12 of 21 Page ID #9976




 sufficient detail to put defendants on notice as to the nature of the claim and its bases, and it must

 plausibly suggest that the plaintiff has a right to relief. Bell Atlantic Corporation v. Twombly, 550

 U.S. 544, 555 (2007). A complaint need not allege specific facts, but it may not rest entirely on

 conclusory statements or empty recitations of the elements of the cause of action. See Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009). The allegations “must be enough to raise a right to relief above

 the speculative level.” Twombly, 550 U.S. at 555.

                                             DISCUSSION

 (1) Negligent Misrepresentation Claim

        In their Third Amended Complaint (“TAC”), Plaintiffs allege generally the following:

        18. Attorney Richard Green was hired by Defendant for the purpose of benefitting
        the Plaintiffs by coordinating the settlement of their claims for damages against
        Defendant and ETS.

        21. Federal Rule of Civil Procedure 26(1)(1)(A)(iv) imposed a duty upon
        Defendant and ETS in the Underlying Action to disclose “any insurance agreement
        under which an insurance business may be liable to satisfy all or part of a possible
        judgment in the action or to indemnify or reimburse for payments made to satisfy
        the judgment.”

        27. …. Defendant and ETS had an affirmative duty to disclose these additional
        policies under FRCP 26(1)(1)(A)(iv).

 Doc. 463, at 4, 6. No allegation relating to duty is found under the “negligent misrepresentation”

 section of Plaintiffs’ TAC.

        In its Motion to Dismiss, Defendant argues the only duty alleged in the TAC is an alleged

 duty arising from Rule 26. The Seventh Circuit held as a matter of law that Plaintiffs may not

 rely on a Federal Rule of Civil Procedure to establish a duty of care in a negligence action. Doc.

 469, at 13; Turubchuk, 958 F.3d at 550. Additionally, Defendant argues the Seventh Circuit’s

 discussion of Roppo forecloses any argument that SIAC or ETS’s counsel owed a duty to

 Plaintiffs in the underlying action. This is so, Defendant argues, because an attorney ordinarily


                                                  12
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 13 of 21 Page ID #9977




 owes no duty to third parties unless there is a clear indication that the attorney’s representation is

 intended to directly confer a benefit upon a third party, and there was no such indication in this

 case. Id. at 14 (citing Turubchuk, 958 F.3d at 550; Roppo v. Travelers Comm. Ins., 869 F.3d 568,

 592 (7th Cir. 2017)).

        In their Response, Plaintiffs argue Green’s representation of SIAC falls within the narrow

 exception to the general rule that an attorney ordinarily owes no duty to third parties because

 “Plaintiffs have alleged attorney Richard Green was hired for the purpose of benefitting the

 Plaintiffs by coordinating settlement of their claims against Defendant and ETS.” Doc. 472, at

 11. Further, Plaintiffs allege that SIAC and/or ETS ratified attorney Green’s actions by signing

 the release (citing Horwitz v. Holabird & Root, 816 N.E.2d 272, 278–79 (Ill. 2012)), but fail to

 explain the relevance of that allegation or case to the issues in this litigation. Id. at 11. In making

 their argument, Plaintiffs concede that the question of whether the law imposes a duty on a

 defendant in a negligence action may be determined as a matter of law by the court. Id. at 10.

        As the Court reads the Seventh Circuit’s Opinion, this matter was remanded to this Court

 to give Plaintiffs a final opportunity to allege the existence of a duty on behalf of Defendant as

 part of Plaintiffs’ negligent misrepresentation claim. Plaintiffs have now done so, relying on a

 theory that Defendant hired its legal counsel “for the purpose of benefitting the Plaintiffs by

 coordinating the settlement of their claims for damages against Defendant and ETS.” TAC, Doc.

 463, at ¶18.

        “The determination of any question of duty—that is, whether the law imposed upon the

 defendant the obligation to protect the plaintiff against the consequences which occurred—is a

 question of law, and is not for the jury.” Fulk v. Illinois Cent. R. Co., 22 F.3d 120, 125 (7th Cir.

 1994) (quoting Gonzalez v. Volvo of America Corp., 752 F.2d 295, 300 (7th Cir. 1985)). Thus,



                                                   13
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 14 of 21 Page ID #9978




 this Court may properly decide whether Defendant owed Plaintiff any duty of care. Turubchuk,

 958 F.3d at 550. In Illinois, an attorney “generally owes a duty of care only to his client and not

 to third parties.” Roppo v. Travelers Com. Ins. Co., 869 F.3d 568, 592 (7th Cir. 2017) (quoting

 Kopka v. Kamensky & Rubenstein, 354 Ill.App.3d 930, 290 Ill.Dec. 407, 821 N.E.2d 719, 723

 (2004)). “A ‘narrow exception,’ however, extends an attorney’s duty of care to third parties when

 the attorney was ‘hired by the client specifically for the purpose of benefitting that third party.’ ”

 Id. (quoting Kopka, 354 Ill.App.3d at 930). Thus, “[f]or this exception to apply in adversarial

 proceedings, ‘there must be a clear indication that the representation by the attorney is intended

 to directly confer a benefit upon the third party.’ ” Id. (quoting Pelham v. Griesheimer, 92 Ill.2d

 13, 64 Ill.Dec. 544, 440 N.E.2d 96, 100 (1982)).

        Applying Roppo and the cases discussed therein to the allegations in Plaintiffs’ TAC, the

 Court agrees with Defendant that Plaintiffs have not and can not state a viable claim for

 negligent misrepresentation. First, the sole allegation in Plaintiffs’ TAC relating to duty of care—

 that Green was hired by SIAC to benefit Plaintiffs—is a legal conclusion devoid of factual

 support. The lack of factual allegations relating to this element demonstrates that Plaintiffs are

 unable to show a “clear indication” that attorney Green was hired for the express purpose of

 benefitting Plaintiffs. Cf. Roppo, 869 F.3d at 592. In fact, Roppo’s discussion of this issue applies

 equally well in the context of this case:

        Applying the “intent to directly benefit” test to the facts alleged in the third
        amended complaint, it is clear that Ms. Roppo is not a direct third-party beneficiary.
        Ms. Roppo asserts that she was injured by Mr. Hitchings’s negligence during his
        representation of Block in the underlying personal injury action. In that context,
        Mr. Hitchings’s primary duty was to protect the interests of his client, Block, against
        the claims asserted by Ms. Roppo. Although Ms. Roppo certainly may have
        benefitted from part of Mr. Hitchings’s representation of Block, in the same way
        that the Ray children may have benefitted from the divorce lawyer’s representation
        of their mother, Ms. Roppo was not a direct third-party beneficiary of Mr.



                                                  14
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 15 of 21 Page ID #9979




        Hitchings’s relationship with Block. Mr. Hitchings’s services were not secured for
        her benefit.

 Roppo, 869 F.3d at 592–93. Based on the above, Plaintiffs have failed to allege a proper duty as a

 matter of law, and thus fail to state a cognizable claim for negligent misrepresentation.

 Accordingly, Defendant’s Motion to Dismiss must be granted as it relates to Plaintiffs’ negligent

 misrepresentation claim.

 (2) The Remaining Claims in the TAC

        Next, Defendant asks the Court to dismiss Plaintiffs’ remaining claims because they were

 either previously dismissed or are completely new. By way of background, on March 23, 2018,

 immediately prior to trial, Plaintiffs voluntarily dismissed three of the four remaining claims in

 the Second Amended Complaint and elected to proceed to trial only on the negligent

 misrepresentation claim. See Doc. 405, at 3–4 ([Mr. Boock:] “We intend to submit only on the

 negligent misrepresentation claim, which would mean we would be dismissing, I believe, Counts

 1, 2, and 4 of the Second Amended Complaint, which are the counts for intentional

 misrepresentation, fraudulent concealment, and constructive fraud.”). In their TAC, Plaintiffs

 allege: (1) fraudulent inducement; (2) fraudulent concealment; (3) a violation of the Consumer

 Fraud Act; (4) promissory estoppel; (5) equitable estoppel; (6) negligent misrepresentation; (7)

 intentional misrepresentation; and (8) abuse of process. Doc. 463.

        (a) Plaintiffs’ New Claims

        The Court will first address Defendant’s challenge to the claims asserted for the first time

 in Plaintiffs’ TAC. Doc. 469, at 23–27. These are: (1) fraudulent inducement; (3) a violation of

 the Consumer Fraud Act; (4) promissory estoppel; (5) equitable estoppel; and (8) abuse of

 process. Doc. 463. Defendant argues, and Plaintiffs do not dispute, that the above causes of

 action have either a two, three, or five-year limitations period. Docs. 469, at 23; 472, at 17–18. In


                                                  15
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 16 of 21 Page ID #9980




 Defendant’s view, Plaintiffs’ new claims are untimely because they are all based on the allegation

 that Green failed to disclose the existence of other insurance policies to Allahyari, and their

 claims accrued at the latest in May 2012—well beyond the two, three, or five-year limitations

 periods. In their Response, Plaintiffs argue their new claims relate back to the time of the original

 complaint. Doc. 472, at 22. Further, Plaintiffs argue the discovery rule applies in this case to

 delay the commencement of the statute of limitations because “Plaintiffs had no way of knowing

 Defendant SIAC had fraudulently withheld information regarding available insurance proceeds,

 thereby causing them injury. As Plaintiffs were unable to ascertain their injury until filing the

 instant action and performing additional discovery, the statutes of limitation at issue must be

 relaxed so that Plaintiffs may pursue their claims in this matter, and the Motion to Dismiss must

 be denied on these grounds.” Doc. 472, at 23 (citing Healy v. Owens-Illinois, Inc., 833 N.E.2d

 906, 910 (Ill. App. 1d 2005)).

        While both parties intertwine their discussion of the statutes of limitation with the rules

 for amendment of pleadings and the relation back doctrine, the Court assumes for present

 purposes that the new claims would not be statutorily barred under any limitations period.

 Rather, the pertinent question appears to be whether Plaintiffs should be allowed to add new

 causes of action in their TAC when those causes of action were based on the same facts as the

 claims raised initially in 2012. On this issue, Defendant argues Plaintiffs have given no good

 reason to allow adding new causes of action after eight years of litigation in this matter. Doc.

 469, at 27. Plaintiffs counter that “[t]his argument ignores the opinion and mandate of the

 Seventh Circuit in this case.” Doc. 472, at 24. Plaintiffs go on to explain that “[p]rior to trial of

 this matter in March 2018, Plaintiffs dismissed without prejudice certain causes of action from

 amended [sic] their Second Amended Complaint pursuant to rulings made by the District Court.



                                                   16
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 17 of 21 Page ID #9981




 The Seventh Circuit has now stated the District Court made a series of errors with regard to its

 rulings throughout the litigation of this case.” Id.

        Plaintiffs’ argument is unconvincing for several reasons. First, Plaintiffs fail completely

 to explain why these new claims could not have been alleged in 2012, or at any time before the

 filing of the TAC in 2020. None of the district court’s decisions could possibly have impacted

 Plaintiffs’ decision regarding which claims to file in 2012, so any reliance argument by Plaintiffs

 does not hold water. Second, Plaintiffs act as if every ruling of the district court was made sua

 sponte and operated as a complete surprise to the parties. This argument ignores the fact that

 those errors were based on the district court giving Plaintiffs exactly what they asked for. See,

 e.g., Doc. 325, at 17 (“For these reasons, Plaintiffs respectfully request this Court enter its Order

 striking Defendant Southern Illinois Asphalt Company, Inc.’s designation of G. Patrick Murphy

 as an expert witness, striking in its entirety Murphy’s Second Supplemental Report, forbidding

 G. Patrick Murphy from testifying as an expert witness in this matter, and for such other and

 further relief as the Court deems necessary under the circumstances.”); Doc. 281, at 20

 (“WHEREFORE, Plaintiffs pray this Court enter an Order denying Defendant Southern Illinois

 Asphalt Company, Inc.’s Daubert Motion Regarding the Expert Testimony of Komron Allahyari,

 and allow Komron Allahyari to testify at the trial of this matter as to any Opinions put forth in

 Plaintiff’s Amended Designation of Expert Witnesses.”).

        Here, Plaintiffs have failed to provide any justification for why these newly asserted

 claims were not raised earlier. In the interim, eight years of litigation have ensued. Thus, the new

 claims were unduly delayed. See J.P. Morgan Chase Bank, N.A. v. Drywall Serv. & Supply Co.,

 265 F.R.D. 341, 347 (N.D. Ind. 2010) (“Undue delay alone is insufficient to support denial of

 leave to amend, but it may militate towards a denial when combined with another factor, often



                                                  17
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 18 of 21 Page ID #9982




 unfair prejudice to the nonmoving party.”). Further, allowing Plaintiffs to add multiple new

 claims at this stage of the litigation will unfairly prejudice Defendant. Even if these new claims

 arise out of the same factual allegations as the prior claims, allowing their addition at this stage

 will force Defendant to relitigate from the beginning a substantial portion of this case. “There

 must be a point at which a plaintiff makes a commitment to the theory of its case.” Johnson v.

 Methodist Med. Ctr. of Illinois, 10 F.3d 1300, 1304 (7th Cir. 1993). Here, it is enough to say—

 after years of litigation and a remand—that point has long passed. Accordingly, the Court grants

 Defendant’s Motion as it relates to the following claims in Plaintiffs’ TAC and dismisses with

 prejudice Plaintiff’s claims of: (1) fraudulent inducement; (3) a violation of the Consumer Fraud

 Act; (4) promissory estoppel; (5) equitable estoppel; and (8) abuse of process.

        (b) The Previously Dismissed Claims

        Defendant also moves to dismiss Plaintiffs’ claims of (2) fraudulent concealment and (7)

 intentional misrepresentation. Doc. 469, at 17. Recall that prior to trial, Plaintiffs voluntarily

 dismissed these claims and elected to proceed to trial only on the negligent misrepresentation

 claim. See Doc. 405, at 3–4 ([Mr. Boock:] “We intend to submit only on the negligent

 misrepresentation claim, which would mean we would be dismissing, I believe, Counts 1, 2, and

 4 of the Second Amended Complaint, which are the counts for intentional misrepresentation,

 fraudulent concealment, and constructive fraud.”). In their Response, Plaintiffs admit they “made

 the strategic decision to dismiss those claims due to the evidence they would need to present

 based on the trial court’s rulings,” but argue they should be allowed to revive those claims in the

 interest of justice. Doc. 472, at 15.

        Resolution of this issue first requires the Court to ascertain the procedural rule governing

 dismissal of claims. Federal Rule of Civil Procedure 41 speaks of dismissing “an action,” not a



                                                   18
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 19 of 21 Page ID #9983




 claim, and therefore does not apply. Taylor v. Brown, 787 F.3d 851, 857 (7th Cir. 2015) (“Rule

 41(a) does not speak of dismissing one claim in a suit; it speaks of dismissing ‘an action’—

 which is to say, the whole case.”). Rather, it is Rule 15 which allows a plaintiff to add or drop

 claims or parties. Id. Thus, when Plaintiffs voluntarily dismissed their fraudulent concealment

 and intentional misrepresentation claims, they effectively amended their complaint to remove

 those causes of action from the case. See Taylor, 787 F.3d at 858. Because Plaintiffs’ attempt to

 revive their previously dismissed claims are properly viewed under the lens of Rule 15, the

 analysis with respect to these two claims is similar to the analysis regarding Plaintiffs’ newly

 asserted claims discussed above.

        If Plaintiffs’ failure to add new causes of action during much of the last decade

 constitutes undue delay, it is hard to imagine Plaintiffs’ present attempt to revive claims

 previously dismissed as part of an intentional, strategic decision should fare any better. In fact,

 Plaintiffs admit their decision to dismiss was based on convenience. See Doc. 472, at 15

 (“Plaintiff’s made the strategic decision to dismiss those claims due to the evidence they would

 need to present based on the trial court’s rulings.”). In short, nothing prevented Plaintiffs from

 litigating these claims in the first trial. Thus, allowing Plaintiffs to revive these previously

 dismissed claims and requiring Defendant to relitigate them again prejudices Defendant. Again,

 “[t]here must be a point at which a plaintiff makes a commitment to the theory of its case.”

 Johnson v. Methodist Med. Ctr. of Illinois, 10 F.3d 1300, 1304 (7th Cir. 1993). Here, Plaintiffs

 made that decision on the eve of trial when they decided to not pursue claims because they did

 not want to present the evidence necessary to try those claims. They did so strategically, knowing

 that, as in every case, the possibility existed that a potential judgment would be reversed on




                                                   19
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 20 of 21 Page ID #9984




 appeal. Accordingly, the Court grants Defendant’s Motion as it relates to the claims in Plaintiffs’

 TAC alleging (2) fraudulent concealment and (7) intentional misrepresentation.

         In concluding this portion of the Opinion, the Court acknowledges the Seventh Circuit

 declined to enter judgment in favor of SIAC at the appellate level, instead opting to reverse the

 case in its entirety and remand “for proceedings consistent with this opinion in order to secure a

 just determination of the parties’ dispute.” Turubchuk, 958 F.3d at 556. A fair reading of the

 appellate court’s directive might mean this matter was remanded to this Court to give Plaintiffs a

 final opportunity to allege the existence of a duty on behalf of Defendant as part of Plaintiffs’

 negligent misrepresentation claim. See supra, at 13. However, the mandate could also be read

 more broadly to allow Plaintiffs to relitigate some or all of its claims or to resume the litigation

 from some earlier point in time, before the errors identified above “greatly affected the path the

 second lawsuit traveled from its inception.” Id.

         If the latter interpretation of the Seventh Circuit’s opinion is correct, the Court believes

 Plaintiffs have still failed to persuade the Court that unwinding this litigation is justified.

 Specifically, while Plaintiffs urge that the Seventh Circuit’s opinion “lends credence to the

 position this entire case should be re-litigated from the point of Plaintiffs’ original Complaint,”

 Plaintiffs fail in their Response to offer anything of substance to support their position. If, in

 contrast, Plaintiffs had used their Response to point to a ruling made by the district court that was

 an error uninvited by Plaintiffs’ request and explain how the effect of that error “affected the path

 the second lawsuit followed,” id., this Court’s analysis might have been different. But Plaintiffs

 have made no such attempt to do that here, instead relying simply on the language of the

 mandate and insisting they are entitled to relitigate every issue anew. For these reasons, the Court

 believes dismissal of the entire action with prejudice is the correct disposition of this case.



                                                   20
Case 3:12-cv-00594-JES Document 475 Filed 04/27/21 Page 21 of 21 Page ID #9985




 (3) Remaining Issues

        Prior to this matter being reassigned, Defendant filed a Motion for Approval of Costs

 Ordered as Sanction Against Plaintiffs. Doc. 413. Defendant requests the Court approve costs in

 the amount of $5,401.29, representing the costs incurred in taking Allahyari’s supplemental

 deposition. Plaintiffs filed a Response opposing the costs because a duplicate charge for the

 video was included and Plaintiffs believe the travel expenses were excessive. Doc. 415.

 Defendant later renewed its Motion. Doc. 441. Defendant offers no explanation for its inclusion

 of two sets of DVDs (totaling $920), but it is also unclear whether each copy was $460, or

 whether the additional copy added anything to the cost at all. The Court generously assumes

 Plaintiff is correct on this issue and reduces the award by $460. Plaintiff’s remaining objection

 asserts Defendant’s counsel’s travel time and expenses—$638 for 5.8 hours of travel time and

 $123.05 for milage for a 230-mile round trip—were excessive. That objection is meritless;

 Defendant’s proposed costs are reasonable and the Court will not indulge Plaintiffs by reviewing

 Defendant’s billing charges with a microscope. Defendant’s Motions are granted in part, and the

 Court approves costs in the amount of $4,941.29.

                                          CONCLUSION

        For the reasons set forth above, Defendant’s Motion (Doc. 469) is granted, Defendant’s

 Motions (Docs. 413, 441) are granted in part, Defendant is awarded costs in the amount of

 $4,941.29, and this action is dismissed with prejudice. The Clerk is directed to close the case.



                Signed on this 27th day of April, 2021.

                                              s/ James E. Shadid
                                              James E. Shadid
                                              United States District Judge



                                                 21
